Swing, J
The record in this case, shows that the commissioners constructed this road as an approach to the bridge. They fixed the status of the road as an approach, to the bridge. They had a right to do it,and are bound by it; and as a matter of law we can not say that it is not an approach.to a bridge; being suoh, they were bound to provide guard rails. We see no other inference to be drawn from the evidence but that the aocident was directly caused by the want of guard rails. If guard rails had been properly placed, the cow could not have got upon the road, neither would the horse have gone over the embankment. The direot contributing causes are clearly shown to be the cow getting on to the road, the frightening of the horse by the cow and its going over the embankment.'
Guard rails are designed to prevent this, and undoubtedly would have done so in this instance. We find no contributory negligence on the part of the plaintiff. The judgment and verdict was clearly against the evidence,and rhe judgment should be reversed and remanded for further proceedings.